                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United Financial Casualty Company,                             Civ. No. 17-5320 (PAM/LIB)

                      Plaintiff,

 v.                                                         MEMORANDUM AND ORDER

 Bountiful Trucking LLC, Biya Buta, CHS
 Inc., Jesse Sheldon, and Chad Shouveiller,

                      Defendants.


       This matter is before the Court on the Plaintiff’s Motion for Summary Judgment.

For the following reasons, Plaintiff’s Motion is granted.

BACKGROUND

       This case arises out of a May 2016 collision between a tractor-trailer and a train in

Callaway, Minnesota. Defendant Biya Buta is the sole owner and operator of Defendant

Bountiful Trucking, and was driving the tractor-trailer, a 2006 Kenworth, involved in the

collision. At the time of the accident, he was working as an independent contractor and

was hauling nearly 10,000 gallons of propane in a propane trailer owned by Defendant

CHS Inc. and operated pursuant to CHS’s federal motor-carrier operating authority.

       The collision caused an explosion, which in turn caused significant property damage

and injured a firefighter, Defendant Chad Schouveiller. The other named Defendant, Jesse

Sheldon, was the train’s engineer. Both Schouveiller and Sheldon brought state-court

lawsuits against Bountiful and CHS; according to CHS, Sheldon’s lawsuit has been

resolved but it appears that Schouveiller’s lawsuit is ongoing in Hennepin County. Neither
of these individual Defendants filed a response to the Motion.

       Bountiful maintained liability insurance through Plaintiff United Financial Casualty

Company. However, the 2006 Kenworth was not listed as an insured vehicle under the

United policy. (Bradford Decl. (Docket No. 46) Ex. 1.) Moreover, according to United,

its underwriting guidelines did not allow United to write policies for any vehicle hauling

hazardous products such as propane. (McHugh Decl. (Docket No. 47) Ex. 1.) Bountiful’s

independent contractor agreement with CHS required Bountiful to maintain insurance on

the 2006 Kenworth, and to indemnify CHS from any loss resulting from Bountiful’s

intentional or negligent conduct and from Bountiful’s failure to maintain insurance as the

agreement required. (Bradford Decl. Ex. 1A.) CHS maintained insurance through Old

Republic Insurance Company for independent contractor vehicles and does not dispute that

Bountiful’s 2006 Kenworth would be included under its Old Republic policy. (Bradford

Decl. Ex. 5.) United has provided a defense to Buta and Bountiful in the state-court

lawsuits under a reservation of rights, and Old Republic recently agreed to do the same.

       Bountiful’s United policy contains a MCS-90 endorsement. This endorsement

states that United covers losses “regardless of whether or not each motor vehicle is

specifically described in the policy and whether or not such negligence occurs on any route

. . . authorized to be served by the insured or elsewhere.” (Compl. Ex. 1 (Docket No. 1-1)

at 51.) CHS contends that this endorsement required United to provide coverage here.

United argues that, at most, this endorsement might require United to indemnify Bountiful

as an excess carrier, but it does not require United to defend Bountiful. And regardless,

United argues that the MCS-90 endorsement does not apply because Bountiful was

                                            2
operating under CHS’s operating permit, not its own, and thus CHS’s Old Republic

insurance policy must provide defense and indemnity to Bountiful.

       United seeks summary judgment that Bountiful’s policy provides no coverage for

the claims in the underlying state-court lawsuits. Buta and Bountiful do not oppose the

Motion, but ask that the Court not enter judgment in United’s favor until they have secured

a ruling that CHS’s insurance must defend and indemnify them. CHS is thus the only

Defendant substantively opposed to the Motion.

DISCUSSION

       Summary judgment is proper if there are no disputed issues of material fact and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The Court

must view the evidence and inferences that “may be reasonably drawn from the evidence

in the light most favorable to the nonmoving party.” Enter. Bank v. Magna Bank of Mo.,

92 F.3d 743, 747 (8th Cir. 1996). The moving party bears the burden of showing that there

is no genuine issue of material fact and that it is entitled to judgment as a matter of law.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A party opposing a properly supported

motion for summary judgment may not rest on mere allegations or denials, but must set

forth specific facts in the record showing that there is a genuine issue for trial. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

       Although there is a potential choice-of-law issue in this case, the parties agree that

Minnesota and North Dakota law do not differ on interpretation of insurance policies. The

Court will therefore not undertake a choice-of-law analysis at this stage. In addition, the

question of the application of federal motor carrier law is one of federal law. See Harris v.

                                             3
FedEx Nat’l LTL, Inc., 760 F.3d 780, 785-86 (8th Cir. 2014) (interpreting FMCSA

requirements as a matter of federal law).

A.     FMCSA Requirements

       The issue in this case is whether the federally required MCS-90 endorsement

obligates United to insure Bountiful here. United contends that the endorsement does not

apply because Bountiful was operating under CHS’s motor-carrier authority at the time of

the accident, not its own.

       To engage in interstate transportation, “a motor carrier must maintain insurance or

other financial security with the minimum limits of coverage prescribed by the [federal

Department of Transportation].” Great W. Cas. Co. v. Gen. Cas. Co. of Wisconsin, 734 F.

Supp. 2d 718, 733 (D. Minn. 2010) (Davis, C.J.). The purpose of the endorsement and

underlying regulations “is to ensure that the public is adequately protected from the risks

created by a motor carrier’s operations and to ensure the collectibility [sic] of a judgment

against the motor carrier.” Id. at 734.

       The minimum level of insurance or financial responsibility required for the

transportation of hazardous materials such as the propane involved here is $5 million. 49

C.F.R. § 387.9(2). The endorsement at issue, MCS-90, is one way for motor carriers to

demonstrate proof of financial responsibility under the Federal Motor Carrier Safety

regulations. Id. § 387.7(d). A motor carrier is required to provide the Federal Motor

Carrier Safety Administration with proof of financial responsibility. Id. § 387.301(a)(1).

In this case, Bountiful did so through United, which filed an online Form BMC-91X with

the FMCSA certifying that United was providing the minimum level of insurance to

                                             4
Bountiful. (Docket No. 1-1 at 53.) Even if Bountiful’s United policy did not contain the

MCS-90 endorsement, however, it would be read to do so under the FMCS regulations.

Great W. Cas., 734 F. Supp. 2d at 734.

       But a MCS-90 endorsement should not be construed to provide primary insurance

coverage to motor carriers. Rather, its purpose is to “protect members of the public injured

by interstate motor carriers from uncompensated losses—by mandating coverage where

there would otherwise be no coverage. Where there is other adequate coverage, this

purpose is not implicated and the MCS-90 endorsement should not operate to amend a

policy.” Am. Alternative Ins. Co. v. Sentry Select Ins. Co., 176 F. Supp. 2d 550, 557 (E.D.

Va. 2001) (emphasis omitted). Thus, “[a]n insurer’s obligation under MCS-90 and the

federal regulatory scheme is that of a surety, providing a safety net to protect the public in

the event other insurance coverage is lacking, and not as true insurance coverage.” Great

W. Cas., 734 F. Supp. 2d at 735.

B.     Defense vs. Indemnity

       United first contends that while the MCS-90 endorsement might require it to

indemnify Bountiful for the accident, it is not required to defend Bountiful. This is so

because it is undisputed that Bountiful’s United policy, as written, does not cover the truck

involved in the accident, nor does it cover any vehicle hauling hazardous waste.

       But Bountiful’s policy contained a MCS-90 endorsement, which extended the

policy’s coverage to any vehicle Bountiful used, whether the vehicle was specifically listed

in the policy or not. Id. (quoting 49 C.F.R. § 387.15, at Illustration I). Thus, assuming the

MCS-90 endorsement applies in the first instance, United’s argument on this point fails.

                                              5
C.      Application of MCS-90 Endorsement

        United makes two arguments against the application of the MCS-90 endorsement in

this case. First, United contends that the MCS-90 endorsement does not apply because

Bountiful was operating under CHS’s motor-carrier authority, not its own. The form BMC-

91X that United submitted specifies that it “governs the operation, maintenance or use of

motor vehicles under certificate or permit issued to the Insured” and that liability “extends

to all losses, damages, injuries, or death occurring within the authority granted to the

insured by the [FMCSA].” (McHugh Decl. Ex. 2 at 2 (exemplar BMC-91X) (Docket No.

50).)   United’s second argument is that, even if the MCS-90 did apply, United’s

responsibility is only in excess of whatever insurance CHS maintained, which is

undisputedly sufficient to meet the federal minimum requirements.

        CHS counters that the MCS-90 endorsement specifically provides that it applies

“regardless of whether or not [Bountiful’s] negligence occurs on any route or in any

territory authorized to be served by the insured or elsewhere.” (Bjorkman Aff. (Docket

No. 56) Ex. 1.) And CHS points to its Old Republic policy’s deductible, which is equal to

the $5 million policy limit, to argue that there is no “other insurance” available to Bountiful

for purposes of the MCS-90 endorsement. See Carolina Cas. Ins. Co. v. Yeates, 584 F.3d

868, (10th Cir. 2009) (en banc) (finding that “insurer’s obligation under the MCS-90

endorsement is not triggered unless (1) the underlying insurance policy (to which the

endorsement is attached) does not provide liability coverage for the accident, and (2) the

carrier’s other insurance coverage is either insufficient to meet the federally-mandated

minimums or non-existent”). Perhaps recognizing that no court has held that self-insurance

                                              6
is not “other insurance” in the MCS-90 context, CHS contends that equitable principles

should prevent the Court from finding that there is “other insurance” for Bountiful here, in

light of Bountiful’s promise in its contract with CHS to indemnify CHS against claims like

those raised in the underlying litigation.

       United’s interpretation of these contract terms is correct. The policy behind MCS-

90 endorsements is to protect the public and ensure that there are funds available for

recovery in the event of injury caused by a motor carrier. There is “other coverage”

available here, even if CHS is correct that it self-insures up to $5 million. 1 Finally, the

existence of the indemnification provision in the CHS independent contractor agreement

cannot override the terms of United’s policy, because United was not a party to that

agreement. CHS’s equitable argument is without merit. At most, United is only obligated

to provide excess coverage to the extent that CHS’s insurance is insufficient.

CONCLUSION

       The terms of the relevant insurance policies establish that United is not obligated to

provide first-level coverage for claims arising out of the accident at issue. Accordingly,

IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment (Docket No.

43) is GRANTED.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: November 13, 2018                                 s/ Paul A. Magnuson
                                                         Paul A. Magnuson
                                                         United States District Court Judge

1
  United argues that the deductible page in the Old Republic policy seems to indicate that
the $5 million deductible applies only to personal injury, property protection, and physical
damage, not to “covered autos liability.” (See United’s Reply Mem. at 7-8.)
                                             7
